Exhibit 21 Subsidiaries of the Registrant State or Percent Other Jurisdiction Parent Company Subsidiary Owned of Incorporation WSFS Financial Corporation Wilmington Savings Fund Society, Federal Savings Bank 100% United States WSFS Capital Trust, III 100% Delaware Montchanin Capital Management, Inc. 100% Delaware Wilmington Savings Fund WSFS Investment Group, Inc. 100% Delaware Society, Federal 257 Olde City LLC 100% Delaware Savings Bank REPA Holdings, LLC 100% Delaware Crocus Investments, LLC 100% Delaware Leander Investments, LLC 100% Delaware MAREO Holdings I, LLC 100% Delaware MAREO Holdings II, LLC 100% Delaware Monarch Entity Services, LLC 100% Delaware Montchanin Capital Cypress Capital Management, LLC 100% Delaware Management, Inc.
